 

Case 18-12491-CSS Doc 215 Filed 12/04/18 Page 1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

X

 

In re: : Chapter ll
PROMISE HEALTHCARE GROUP, LLC, et al.,l : Case No. 18-12491 (CSS)

Debtors. : (Jointly Administered)
X

 

SECOND INTERIM ORDER (I) AUTHORIZING CONTINUED USE OF
EXISTING CASH MANAGEMENT SYSTEM AND BANK ACCOUNTS,
(II) EXTENDING THE TIME TO C()MPLY WITH, OR SEEK A WAIVER
()F, CERTAIN UNITED STATES TRUSTEE REQUIREMENTS AND
SECTION 345(b) OF THE BANKRUPTCY CODE, (III) AUTHORIZING
CONTINUED PERFORMANCE OF INTERCOMPANY
TRANSACTIONS, (IV) GRANTING ADMINISTRATIVE EXPENSE
PRIORITY TO POSTPETITION INTERCOMPANY CLAIMS,

AND (V) GRANTING RELATED RELIEF

Upon consideration of the motion (the “Motion”)2 for entry of an interim order (this
“Interim Order”) (i) authorizing the Debtors to continue to use their Cash Management System

and Bank Accounts; (ii) extending the time to comply With, or seek a Waiver of, certain bank

 

l The Debtors in these Chapter 11 cases, together With the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (l913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(l79l), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #l (2766),
St. Alexius Properties, LLC (4610), Success Healthcare l, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, lnc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3“i FL, Boca Raton, FL 33431.

2 Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.

4823 -9600-8321

 

 

Case 18-12491-CSS Doc 215 Filed 12/04/18 Page 2 of 8

account and related requirements of the U.S. Trustee and Section 345(b) of the Banl<ruptcy
Code; (iii) authorizing the Debtors to continue their existing deposit practices under the Cash
Management System (subj ect to certain reasonable changes to the CashManagement System that
the Debtors may implement); and (iv) authorizing the Debtors to continue to perform
Intercompany Transactions consistent With historical practice and granting administrative
expense priority to Intercompany Claims, all as more fully set forth in the Motion; and the Court
having found that it has jurisdiction to consider the Motion and the relief requested therein
pursuant to 28 U.S.C. §§ 157 and 1334 and the Amendea' Standing Order of Reference from the
United States District Court for the District of Delaware, dated February 29, 2012; and upon
consideration of the First Day Declaration in support thereof; and the Court having found that
consideration of the Motion and the relief requested therein is a core proceeding pursuant to 28
U.S.C. § 157(b); and the Court having found that venue of this proceeding in this District is
proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that notice of the Motion as set
forth therein is sufficient under the circumstances; and the Court having reviewed the Motion
and having considered statements by counsel and evidence adduced in support of the Motion on
an interim basis at the hearing held before this Court (the “Hearing”); and the Court having
determined that the legal and factual bases set forth in the Motion and at the Hearing establish
just cause for the relief granted herein; and upon all of the proceedings had before the Court; and
after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

l. The Motion is GRANTED on an interim basis as set forth herein.

2. The Debtors are authorized, but not required, to: (a) use in the ordinary course,

subject to,the terms of this lnterim Order, the Cash Management System described in the

4823 -9600-8321

 

 

Case 18-12491-CSS Doc 215 Filed 12/04/18 Page 3 of 8

Motion, including the Bank Accounts, and (b) open new bank accounts or close existing bank
accounts; provided, that such opening or closing of an account shall be timely indicated on the
Debtors’ monthly operating report and notice of such opening shall be provided within five (5)
business days to the U.S. Trustee, counsel to any statutory committee appointed in these chapter
ll cases, and the DIP Agent; provided furthermore, that the Debtors shall open any such new
Bank Account at a bank that has executed a Uniform Depository Agreement with the U.S.
Trustee, or at such bank that is willing to immediately execute such agreement Any bank
accounts that are opened pursuant to this lnterim Order shall be deemed to be Bank Accounts for
purposes of this lnterim Order.

3. The Debtors are authorized to continue to use the Bank Accounts under existing
account numbers Without interruption; provided however, that all Banks maintaining any of the
Bank Accounts that are provided with notice of this lnterim Order shall not honor or pay any
bank payments drawn on the listed Bank Accounts or otherwise issued before the Petition Date
for Which the Debtors specifically issue stop payment orders in accordance with the documents
governing such Bank Accounts.

4. For all Banks at which the Debtors maintain Bank Accounts that are party to a
Uniform Depository Agreement with the U.S. Trustee, within fifteen (15) days of the date of
entry of this lnterim Order, the Debtors shall (i) contact each such Bank, (ii) provide each such
Bank with each of the Debtor’s employee identification numbers, and (iii) identify each of their
Bank Accounts held at such Banks as being held by a debtor in possession in a chapter ll case.

5. As to Banks that are not a party to a Uniform Depository Agreement with the U.S.
Trustee, the Debtors shall have forty-five (45) days (or such additional time as the U.S. Trustee

may agree to) from the Petition Date within which to either come into compliance with the U.S.

4823-9600-8321

 

 

 

Case 18-12491-CSS Doc 215 Filed 12/04/18 Page 4 of 8

Trustee guidelines and Section 345(b) of the Bankruptcy Code or to make such other
arrangements as agreed to by the U.S. Trustee, and that such extension is without prejudice to the
Debtors’ right to request a further extension or waiver of the requirements of the U.S. Trustee
guidelines or Section 345(b) of the Bankruptcy Code.

6. Nothing contained in the Motion or this lnterim Order shall be construed to (i)
create or perfect, in favor of any person or entity, any interest in cash of Debtors that did not
exist as of the Petition Date or (ii) alter or impair any security interest or perfection thereof, in
favor of any person or entity, that existed as of the Petition Date.

7. All existing deposit agreements between the Debtors and the Banks shall continue
to govern the postpetition cash management relationship between the Debtors and the Banks and
all of the provisions of such agreements, including, without limitation, the termination and fee
provisions, shall remain in full force and effect. The Debtors and the Banks are authorized,
without further order of this Court, to implement such changes to the Cash Management System
and procedures in the ordinary course of business in accordance with the terms of the existing
deposit and disbursement agreements. ln the course of providing cash management services to
the Debtors, the Banks are authorized without further order of this Court to deduct from the
appropriate Bank Accounts its customary fees and expenses associated with the nature of the
deposit and cash management services rendered to the Debtors, which arise postpetition (the
“Bank Fees”), and further, to charge back to the appropriate accounts of the Debtors any
amounts resulting from returned checks or other returned items, including, without limitation,
returned items that result from ACH Transfers, wire transfers, or other electronic transfers of any

kind (collectively, the “Returned Items”) regardless of whether such items were deposited or

4823 -9600-8321

 

 

 

Case 18-12491-CSS Doc 215 Filed 12/04/18 Page 5 of 8

transferred prepetition or postpetition and regardless of whether the Returned Items relate to
prepetition or postpetition items or transfers.

8. The Banks are authorized to continue to service and administer the Bank
Accounts as accounts of each respective Debtor as a debtor in possession without interruption
and in the usual and ordinary course, and to receive, process, honor and pay any and all checks,
drafts, wires, or ACH Transfers drawn on the Bank Accounts after the Petition Date by the
holders or makers thereof (to the extent of available funds), as the case may be, including with
respect to checks or other items issued prior to the Petition Date to the extent authorized by this
lnterim Order or a further order of this Court.

9. Except for those checks, drafts, wires, or ACH Transfers that may be honored and
paid in accordance with any order(s) of this Court authorizing payment of certain prepetition
claims, and except as otherwise set forth in this lnterim Order, no checks, drafts, wires, or ACH
Transfers issued on the existing Bank Accounts prior to the Petition Date but presented for
payment after the Petition Date shall be honored or paid.

lO. The Banks are authorized to continue to honor any standing instructions of the
Debtors with respect to daily or periodic wires, ACH Transfers or other debits made to the Bank
Accounts in accordance with the Debtors’ prepetition instructions. The Banks are further
authorized to debit the Bank Accounts in the ordinary course of business and without further
order of this Court on account of all checks drawn on the Debtors’ accounts Which Were cashed
at the counter of Banks or exchanged for cashier’s or official checks by the payees thereof prior
to the Petition Date.

ll. The requirement to establish separate accounts for tax payments is hereby waived.

4823 -9600-8321

 

 

 

Case 18-12491-CSS Doc 215 Filed 12/04/18 Page 6 of 8

l2. The Debtors are authorized to continue to use their existing Business Forms
without alteration, which Business Forms shall not be required to include the legend “Debtor in
Possession” or the corresponding bankruptcy case number. If the Debtors order new check
stock, such check stock shall be required to include the legend “Debtor in Possession” and the
Debtors’ lead case number.

l3. The Debtors are authorized and empowered to continue performing under and
honoring Intercompany Transfers in the ordinary course of business. The Debtors shall maintain
accurate and detailed records of all Intercompany Transfers, so that all transactions may be
readily ascertained, traced, recorded properly and distinguished between prepetition and post-
petition transactions. All Intercompany Claims arising after the Petition Date shall be accorded
administrative expense priority in accordance with Sections 503(b) and 507(a)(2) of the
Bankruptcy Code.

l4. Nothing contained in the Motion or this lnterim Order, nor any payment made
pursuant to the authority granted by this lnterim Order is intended to be or shall be construed as
(i) an admission as to the validity of any claim against the Debtors, (ii) a waiver of any of the
Debtors’ or any appropriate party in interest’s rights to dispute the amount of, basis for, or
validity of any claim against the Debtors, (iii) a waiver of any claims or causes of action which
may exist against any creditor or interest holder, or (iv) an approval, assumption, adoption, or
rejection of any agreement, contract, lease, program, or policy between any Debtor and any third
party under Section 365 of the Bankruptcy Code.

15. Notwithstanding entry of this lnterim Order, nothing herein shall create, nor is

intended to create, any rights in favor of or enhance the status of any claim held by, any party.

4823 -9600-8321

 

 

 

Case 18-12491-CSS Doc 215 Filed 12/04/18 Page 7 of 8

16. To the extent that any Bank or any other party that has control over any Bank
Account uses the Debtors’ cash to satisfy any asserted prepetition or postpetition obligations of
the Debtors (other than Bank Fees and amounts that the Debtors are authorized to pay pursuant
to another order of the Court), the rights of the Debtors and any other party to challenge the
validity of such payment are expressly reserved, including, without limitation, that such payment
was in violation of the automatic stay.

17. Notwithstanding the Debtors’ use of a consolidated cash management system, the
Debtors shall calculate quarterly fees under 28 U.S.C. § 1930(a)(6) based on the disbursements
of each Debtor, regardless of which entity pays those disbursements

18. The Final Hearing on the Motion shall be held on January 8, 2019 at 11:00 a.m.
(Eastern Time) and any objections or responses to the Motion by the U.S. Trustee, unsecured
creditors committee, or Wells Fargo shall be in writing, filed with the Court, with a copy to
chambers, and served by January 3, 2019 at 4:00 p.m. (Eastern Time) upon (i) the proposed
attorneys for the Debtors: (a) DLA Piper LLP (US), 1201 North Market Street, Suite 2100,
Wilmington, Delaware 19801, Attn: Stuart Brown (stuart.brown@dlapiper.com); and (b) Waller
Lansden Dortch & Davis, LLP, 511 Union Street, Suite 2700, Nashville, TN 37219, Attn: John
Tishler (john.tishler@wallerlaw.com); (ii) the Office of the United States Trustee, J. Caleb
Boggs Federal Building, 844 King St., Lockbox 35, Wilmington DE 19801 (Attn: Brya Keilson
(brya.keilson@usdoj.com); (iii) counsel for Wells Fargo: (a) McGuireWoods LLP, 1251 6th
Ave, 20th floor, New York, NY 10020, Attn: Brian Swett (bswett@mcguirewoods.com); and
(b) Richards, Layton & Finger, PA, 920 N King St, Wilmington, Delaware 19801, Attn: John

Knight (knight@rlf.com); and (iv) counsel to committee of unsecured creditors, Sills Cummis &

4823-9600-8321

 

 

 

Case 18-12491-CSS Doc 215 Filed 12/04/18 Page 8 of 8

Gross, PC, The Legal Center, One Riverfront Plaza, Newark, New Jersey 07102, Attn: Andrew
Sherman (asherman@sillscummis.com).

19. The requirements of Bankruptcy Rule 6003 (b) have been satisfied.

20. Under the circumstances of these Chapter 11 Cases, notice of the Motion is
adequate under Bankruptcy Rule 6004(a).

21. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this
lnterim Order shall be immediately effective and enforceable upon its entry.

22. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this lnterim Order.

23. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this lnterim Order.

Dated; l?~/Lf ,2018
Wilmington, Delaware QW

THE HbNoRABLE CHRISTOPHER s. soNTCHI
UNITED sTATEs BANKRUPTCY JUDGE

 

4823 -9600-8321

 

 

